Citation Nr: 1822496	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-27 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or due to Agent Orange exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.

3.  Entitlement to an initial rating in excess of 10 percent prior to May 17, 2012, in excess of 30 percent prior to April 18, 2017, and in excess of 50 percent thereafter for PTSD.


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and May 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska.

In the August 2011 rating decision, the RO granted service connection for PTSD and assigned a 10 percent rating, effective June 6, 2011.  

The Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO in April 2012 regarding the issue of entitlement to an initial increased rating for PTSD.  The Veteran testified before a Veterans Law Judge at a Board videoconference hearing in April 2013.  Transcripts of the hearings have been associated with the claims file.  The Board notes that the Veterans Law Judge who conducted the April 2013 hearing is no longer employed by the Board.  In correspondence dated in June 2014, the Veteran was offered the opportunity to have an additional hearing before another Veterans Law Judge.  However, in a response received in July 2014, the appellant indicated that he did not wish to appear at another Board hearing.

The issue of entitlement to an initial increased rating for PTSD was before the Board in July 2013 and September 2014 at which time it was remanded for additional evidentiary development.  

In the May 2016 rating decision, the RO denied service connection for hypertension and erectile dysfunction.  

In a March 2017 decision, the Board reopened that previously denied claim of service connection for hypertension and remanded the underlying service connection claim.  The issues of entitlement to service connection for erectile dysfunction and entitlement to an initial increased rating for PTSD were also remanded for additional development.

The Board observes that the issue of entitlement to service connection for bilateral hearing loss was also remanded by the Board in the March 2017 decision.  However, service connection for the above-mentioned disability was granted in a November 2017 rating decision.  The grant of service connection constitutes a full award of the benefit sought on appeal with respect to this claim.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial rating or effective date assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, the issue is not in appellate status at this juncture. 

The issues of entitlement to service connection for erectile dysfunction and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 18, 2017, the Veteran's PTSD was manifested by symptoms which caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; the symptoms did not cause reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment. 

2.  As of April 18, 2017, the Veteran's PTSD has been manifested by symptoms that cause occupational and social impairment with reduced reliability and productivity in most areas; the symptoms have not caused occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, but no higher, prior to April 18, 2017 for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an initial rating in excess of 50 from April 18, 2017 percent for PTSD have not been met.   38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Applicable Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2017).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's PTSD has been rated under the criteria contained in the General Rating Formula for Mental Disorders.  

Under those criteria, a 10 percent rating will be assigned where there is evidence of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is assigned when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.  

A 70 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  Id.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims (Court) held that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed.Cir 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. 

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  The Board notes that an interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5.  GAF scores have been removed from DSM-5.  The provisions of this interim final rule, however, do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14,308 (March 19, 2015).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

VA medical records in June 2011 detail treatment for PTSD through consistent mental health group counseling.  The records also demonstrate periodic outpatient mental health care.  In a June 2011 mental health outpatient note, it was documented that the Veteran had mild symptoms of depression, but was able to use cognitive techniques to combat it.  He also had occasional situational anxiety.  There was no alcohol or psychosis.  It was reported that the Veteran generally functioned fairly well, noting that he was retried but did odd jobs.  A GAF score of 60 was assigned.  Additionally, group counseling records in June 2011 demonstrate that the appellant was in a relationship.  Group counseling records reveal GAF scores ranging from 55 to 70 were assigned. 

The Veteran underwent a VA mental health examination in June 2011.  At the time of the examination, the appellant reported that he had been prescribed medication to treat his psychiatric condition.  There were no side effects of the medication.  He also reported that he attended group sessions for PTSD on a regular basis.  There were no issues with alcohol or substance abuse use.  It was noted that the Veteran had never been married but has an adult son.  He lived alone in a trailer house.

With regard to social relationships, the Veteran reported that he knew a couple of people.  He described two specific relationships with a man whom he visits in the evenings and a woman who recently lost her husband.  He stated that he quit smoking and drinking several years ago.  However, he mentioned that he has an 83 year old friend that he occasionally visits and "has to drink a beer with him."  Otherwise, he does not go out and buy alcohol.  The examiner opined that the Veteran's psychosocial functioning appeared normal.  As for leisure pursuits, the Veteran stated that he does "odd jobs," watches television, and works in his yard.  

On physical examination, the Veteran was appropriately dressed and groomed and appeared to be his stated age.  He was described as pleasant, but anxious during the interview.  Psychomotor activity and speech were unremarkable and the appellant's attitude toward the examiner was cooperative, friendly, relaxed, and attentive.  The appellant's affect was normal.  With regard to mood, the Veteran reported that he had been feeling angry, but blessed because he had good health most of the time.  His attention and orientation were intact.  Thought process and content were unremarkable.  He was found to have average intelligence and to understand the outcome of behavior.  There were no delusions, hallucinations, inappropriate behavior, episodes of violence, obsessive/ritualistic behavior, panic attacks, or suicidal or homicidal thoughts.  He was able to interpret proverbs appropriately.  The appellant was found to have food impulse control.  Additionally, remote memory, recent memory, and immediate memory were found to be normal.  

Noted PTSD symptoms included recurrent distressing dreams, avoidance, feeling of detachment or estrangement from others, restricted range of affect, difficulty falling or staying asleep, irritability or outburst of anger, difficulty concentrating, and exaggerated startle response.  

The Veteran reported that he continued to have nightmares on a regular basis.  Additionally, he had difficulties in developing relationship with people, especially women, and did not feel emotionally stable to enough to be married.  He said that he had difficulty maintaining employment, usually for no more than six months at a time and feels restless all of the time.  Notwithstanding, the Veteran reported that he was self-employed, noting that he had done a lot of different jobs in the past.  He was on Social Security Retirement and described himself as semi-retired reporting that he does odd jobs.  

With regard to the effect of the Veteran's PTSD on occupational and social functioning, the examiner concluded that there are PTSD signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  A GAF score of 65 was assigned.  

Subsequent VA clinical records note continued mental health group counseling with GAF scores ranging from 55 to 70.  In a November 2011 note, the appellant discussed closeness with his siblings and enjoyment of their time together.  In a January 2012 mental health group note, it was reported that the Veteran had a new partner.  

In testimony provided during the April 2012 DRO hearing, the Veteran reported that he was on medication and that he saw a VA doctor every two weeks.  He also stated that he was self-employed.  He indicated that he worked for himself because he has trouble getting along with others.  Additionally, he stated that he had never been married, which he presumed was due to his PTSD.  He noted that his girlfriend broke up with him one month prior to the hearing.  With regard to family relationships, although the appellant reported that he is considered the black sheep of the family, he has a close relationship with his brother.  Regarding obsessive rituals, the appellant stated that everything has to be even and that he tries to keep everything in order.   

An additional VA examination was provided in May 2012.  The examiner opined that the Veteran's level of occupational and social impairment with regards to his mental diagnosis was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, although generally functioning satisfactorily.  The examiner noted that the Veteran has been seen twice a month in the PTSD clinic group and his is currently treated with medication.  

Socially, the Veteran lived alone in a trailer house in a mobile park.  His social contacts include two close friends.  He reported that one friend has two children and he is like a grandfather to them.  His interests included music, noting that he plays the harmonica, violin and mandolin.  Occupationally, the appellant worked part time.  He last worked 8 years ago in the kitchen at a nuclear plant.  He indicated that when the company lost their bid, he no longer worked full time.  

Regarding medical history, the appellant reported some increase in symptoms, to include increased intrusive recollections and nightmares.  Flashbacks were rare.  The appellant continued to avoid talking about military stressors and crowds.  Emotional numbing was not present and there was no sense of foreshortened future.  Concentration was found to variable and hypervigilance is "all of the time."  The appellant's irritability had improved.  

The examiner noted that for VA rating purposes, the only symptom of the Veteran's PTSD was anxiety.  The examiner noted that there had been some increase in PTSD symptomology since the previous VA examination.  

On mental status examination, the Veteran was appropriately dressed and groomed.  He was socially appropriate throughout the interview and information he presented appeared valid.  There were no unusual behaviors or mannerisms.  The appellant's mood was euthymic and his affect was appropriate to content and thought.  Speech was normal in tone and pacing.  His thought process was logical and sensorium was clear.  The appellant was oriented to time, person, place, and situation.  He had insight into his condition.  His judgement was not impaired and his was found not to be a danger to himself or others.  A GAF score of 60 was assigned.

The Veteran continued VA mental health group treatment following the examination.  GAF scores ranged from 58 to 70. 

In testimony provided during the April 2013 Board videoconference hearing, the Veteran reported that he was retired and self-employed.  He no longer took medication.  The Veteran indicated that there had been no change in his PTSD symptoms since his last VA examination.  

VA medical records from July 2013 to October 2014 note continued mental health group counseling.  In a July 2013 note, the appellant reported that he had been keeping busy with fishing and small projects.  A GAF score of 63 was assigned.  In an August 2013 note, the appellant reported that he remained busy in "semi-retirement" doing odd jobs for a variety of customers.  A GAF score of 63 was assigned.  In a May 2014 note, the Veteran reported that he had been working consistently and had some social contacts.  

A VA examination was provided in March 2015.  The examiner opined that the Veteran's level of occupational and social impairment with regards to his mental diagnosis was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behaviors, self-care, and conversation.  

Socially, it was noted that the Veteran was single and denied having ever been married.  He has a 40 year old son with whom he has no contact.  He lived alone but tried to keep in contact with his sister and brother.  He stated that he had 2 friends that he visits.  He also has friends in his piano class.  He reported that he started a Tai Chi class.  Other hobbies included fishing with friends and watching television.  Occupationally, the Veteran took on light carpentry and painting jobs, which he reported "did pretty well in the summer."  He denied having a full time job.  

With regards to medical history, the Veteran reported that he had VA mental health group session once a month.  He denied having any prescription medication for mental health disabilities.

On mental status examination, the Veteran was appropriately dressed and was found to be pleasant, open, cooperating, and smiled easily during the interview.  He was oriented to all spheres and his attention, concentration, insight, and judgment were intact.  He was able to interpret proverbs.  His memory for remote, recent, and immediate events was intact.

For VA rating purposes, the examiner noted that the Veteran's symptoms included depressed mood, anxiety, and chronic sleep impairment.  The examiner noted that if there is a box that is not check, then the Veteran may have reported subjective mental health symptoms, but those symptoms did not rise to the level of chronicity required for rating and/or are transient, or not objectively identified on mental status examination.  

Subsequent records reveal continued mental health group treatment.  In an April 2015 note, the Veteran stated that he remained active with music and had begun Tai Chi.  In a July 2015 note, the appellant reported that he had a new girlfriend and that he enjoyed spending time with her.  In a December 2015 note, the Veteran reported that he was attending a family get together with his siblings for the holidays.  In a February 2016 note, the Veteran reported that he was doing well and was enjoying himself.

In a statement received in March 2016, the Veteran reported that his PTSD symptoms included anger, anxiety, chronic sleep problems, delusions, depression, difficulty making decisions, drug abuse, emotional numbing, flashbacks, guilt, hallucinations, inability to make and keep friends, in appropriate behavior, intrusive thoughts, isolation, lack of emotions, lack of self-esteem, unable to share feelings, suspiciousness, and substance abuse.  

A final VA examination was provided in April 2017.  The examiner opined that the Veteran's level of occupational and social impairment with regards to his mental diagnosis was best summarized as occupational and social impairment with reduced reliability and productivity.  

Socially, the Veteran reported that he is single and has never been married.  He reported that his siblings had been through divorces and he did not want to repeat the same type of history.  However, he has a girlfriend with whom he has been seeing for about 10 years.  It was noted that the Veteran attended holidays with his siblings.  The Veteran enjoyed fishing.  He reported that he is an avid walker, but has slowed down due to plantar fasciitis.  He stated that he helped an elderly lady by taking her to the store.  Occupationally, the Veteran stated that he retired at 60.  

PTSD symptoms included anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The examiner noted that he had reviewed the lay evidence suggesting that the that the Veteran's overall mental health had worsened resulting in more social and occupational impairment, to include the Mach 2016 statement provided by the Veteran.  The examiner noted that the Veteran has reported a host of different symptoms that are not consistent with the information that is documented in the mental health notes.  Therefore, as of the time of the examination, the current severity of symptoms is equated with social and occupational functional impairment is reduced productivity and reliability.  

Analysis

Applying criteria set forth above to the facts in this case, the Board finds that, resolving doubt in favor of the Veteran, a 30 percent rating is warranted prior to April 18, 2017.  However, the preponderance of the evidence is against assignment of an initial rating in excess of 50 percent from April 18, 2017.

Prior to April 18, 2017

As summarized above, the evidence shows that the Veteran's PTSD was manifested by symptoms such as anxiety, intrusive recollections, nightmares, depressed mood, irritability, recurrent distressing dreams, avoidance, restricted range of affect, difficulty falling or staying asleep, irritability or outburst of anger, difficulty concentrating, and exaggerated startle response.  Such symptoms are contemplated in the criteria for a 30 percent rating.  Under such circumstances, and resolving all doubt in favor of the Veteran, the Board concludes that a 30 percent rating is warranted for the entire period prior to April 18, 2017.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds, however, that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent.  In this case, the record does not demonstrate that the Veteran's overall disability picture prior to April 18, 2017 is consistent with or more nearly approximates the criteria required for a 50 percent rating.  In this regard, the Veteran's symptoms have not caused occupational and social impairment with reduced reliability and productivity.  Mauerhan, supra, Vazquez-Claudio, supra.

Specifically, as set forth in more detail above, the evidence shows that the Veteran did not exhibit, flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impairment of short and long term memory, or impaired abstract thinking.  The Board observes that in a statement received in March 2016, the Veteran reported that his symptoms included delusions, difficulty making decisions, drug abuse, emotional numbing, flashbacks, guilt, hallucinations, inability to make and keep friends, inappropriate behavior, intrusive thoughts, isolation, lack of emotions, lack of self-esteem, unable to share feelings, suspiciousness, and substance abuse.  However, the Board notes that such symptoms were not reported in the Veteran's VA treatment records or found during VA examinations.  The Board assigns more probative weight to the symptoms and impairment noted in clinical settings, than to the appellant's lay reports in statements made in pursuit of monetary benefits.  In any event, such symptoms have not been shown to have had an impact on the Veteran's overall ability to function socially or occupationally, as evidenced by the conclusion of the VA examiner's regarding the overall social and occupational impairment caused by the Veteran's PTSD.  Moreover, although the Veteran indicated that he is retired, he reported that he was self-employed providing carpentry and painting services.  He stated that his job was doing well.  He also reports continued social contact, including long term relationships with friends and family.  In view of the record in its entirety, the Board finds that the symptoms during this stage of the appeal do not indicate a disability picture commensurate with the next-higher 50 percent rating.

Additionally, the May 2012 and March 2015 VA examiners opined that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, although generally functioning satisfactorily.  While the Veteran reported difficulty making and keeping friends and denied having a relationship with his son, he described a close relationship with his siblings whom he visited during the holidays.  He also detailed close friendships reporting that he is like a grandfather to his friend's children.  Additionally, he was in a relationship.  With regard to leisure pursuits, the appellant was involved in a number of activities, which included Tai Chi, piano lessons, fishing with friends, and watching television.  Overall, the Board concludes that, during this stage of the appeal, the Veteran's service-connected PTSD has not been shown to cause occupational and social impairment with reduced reliability and productivity.  

The Board also notes that GAF scores have ranged from 55 to 70, indicative of mild to moderate psychiatric symptoms.  In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned are generally consistent with the moderate symptomatology contemplated in the 30 percent rating criteria.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and examination reports to be the most probative evidence of the Veteran's psychiatric symptomatology.

In summary, the Board has considered all of the Veteran's PTSD symptoms that affect the level of occupational and social impairment.  After so doing, the Board concludes that the 30 percent rating assigned is appropriate and that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent prior to April 18, 2017.

As of April 18, 2017

During this stage of the appeal, the evidence shows that the Veteran's PTSD was manifested by symptoms such as anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  Such symptoms are contemplated by the 50 percent evaluation and have been determined to social and occupational functional impairment is reduced productivity and reliability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds, however, that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent.  In this case, the record does not demonstrate that the Veteran's overall disability picture as of April 18, 2017 is consistent with or more nearly approximates the criteria required for a 70 percent rating.  In this regard, the Veteran's symptoms have not caused occupational and social impairment with deficiencies in most areas. Mauerhan, supra, Vazquez-Claudio, supra.

Specifically, as set forth in more detail above, the evidence shows that the Veteran did not exhibit obsessional rituals; illogical or irrelevant speech; near continuous panic attacks; spatial delusions; impaired impulse control; spatial disorientation; or an inability to establish and maintain effective relationships.  Further, there was no indication of neglect of personal appearance and hygiene.

Socially, while the Veteran indicated that he had never been married, he reported that he has a girlfriend with whom he has been seeing for about 10 years.  Further, the Veteran attended holidays with his siblings.  His hobbies included fishing and walking.  He stated that he also helped an elderly lady by taking her to the store.  Occupationally, the appellant state the he retried at 60, however, there is no evidence to suggest that he retired as a result of PTSD symptoms.  Notably, the April 2017 VA examiner concluded that the current severity of symptoms is equated with social and occupational functional impairment is reduced productivity and reliability, suggestive of a 50 percent rating.  In view of the record in its entirety, the Board finds that Veteran's symptoms do not indicate a disability picture commensurate with the next-higher 70 percent rating or higher.

In summary, the Board has considered the Veteran's PTSD symptoms that affect his level of occupational and social impairment.  After so doing, the Board concludes that, the preponderance of the evidence is against assignment of a rating in excess of 50 percent.


ORDER

Entitlement to an initial 30 percent rating, but no higher, prior to April 18, 2017 for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 50 percent from April 18, 2017 for PTSD is denied.


REMAND

The Board regrets the delay, but additional development is required prior to adjudicating the claims of service connection for erectile dysfunction and hypertension.

Erectile Dysfunction

Pursuant to the Board's remand directives, an addendum medical opinion was to be obtained regarding the etiology of the appellant's erectile dysfunction.  The November 2017 Supplemental Statement of the Case indicates that the requested opinion was obtained in October 2017.  The medical opinion was also referenced in correspondence from the Veteran's representative received in January 2018.  However, a review of the claims file does not show that the October 2017 medical opinion has been associated with the electronic claims file.  On remand, the October 2017 medical opinion must be obtained.


Hypertension

Pursuant to the Board's remand directives, an addendum medical opinion regarding the appellant's hypertension was obtained in April 2017.  The physician noted that the Veteran had a number of risk factors for developing hypertension, which included a history of smoking and hyperlipidemia.  He also had comorbidities of medical health diseases, which included PTSD.  The examiner noted that he had reviewed the articles discussing associations between herbicide exposure and hypertension.  He noted that associations and suggestions are not true causations; they merely make associations.  He concluded that based on the Veteran's history, risk factors, his age, and natural progression of the disease with age, it is unlikely any herbicide exposure caused his hypertension.  In so finding, he noted that there are no well renowned sources that clearly state herbicide exposure cause hypertension.  Further, the appellant was discharged from service in 1967; his hypertension was diagnosed in 2009.  Hence, there is no evidence to support any hypertension beginning within one year of discharge from service. 

The examiner also opined that concerning mental health disease and hypertension, some articles mention stress and anxiety/catecholamine release in elevating blood pressure.  At times, these elevations are transitory and not sustained.  However, one must be objective and look at all risk factors when developing hypertension.  The Veteran was a smoker and had also has longstanding lipemia.  Natural progression of the disease with age is one factor and family histories and genetics must be entertained.  Therefore, whether hypertension was caused by or truly aggravated by his mental health disease is completely unknown and would be resorting to mere speculation as other risk factors come into play.

The Board finds that the April 2017 VA addendum medical opinion is insufficient to determine the service connection claim.  In this regard, while the examiner noted a number of risk factors for hypertension and conclude that he could not opine whether the condition was caused or aggravated by the Veteran's service-connected PTSD without speculation, he did not explain why such opinion would be speculative.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Under these circumstances, the opinion is inadequate and a remand is necessary.  Barr v. Nicholson,21 Vet. App. 303, 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the October 2017 VA medical opinion for the Veteran's erectile dysfunction.

2.  Obtain an opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's hypertension.  Access to records in the Veteran's electronic claims files should be made available to the examiner for review in connection with his or her opinion.  A VA examination may be provided if deemed appropriate.

The examiner is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was incurred in service or is otherwise causally related to his active service or any incident therein, to include herbicide exposure?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected PTSD?

(c) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension has been aggravated (chronically worsened) by his service-connected PTSD?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for all VA medical opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

3.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


